DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Groups I: claims 43-54, with the species D-limonene as the terpene in the reply filed on 09/22/2021 is acknowledged.
Claims 46 and 55-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and species, there being no allowable generic or linking claim. 
Claims 43-45 and 47-54 are thus, elected and being examined below.

Response to Amendment
The previous rejection of Claims 43-45 and 47-54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 52 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 43-45, 47-51, and 53, under 35 U.S.C. 102(a)(1) as being anticipated by JP 06-329780 A to Inui et al. (hereinafter Inui) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 43-45, and 47-54 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 09-090636 A to Morikawa et al. (hereinafter Morikawa) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 52 under 35 U.S.C. 103 as being unpatentable over JP 06-329780 A to Inui et al. (hereinafter Inui) is/are withdrawn in light of the Applicant’s amendments. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 54, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 06-329780 A to Inui et al. (hereinafter Inui).
Regarding claim 54, Inui teaches a polycarbonate that is obtained from copolymerizing a dihydric phenol having the formulas 
    PNG
    media_image1.png
    404
    459
    media_image1.png
    Greyscale
 with phosgene (para 6-10), which meets the claimed polyphenol obtained from d-limonene (i.e. terpene) and a monophenol having a substituent ortho to the hydroxyl group, and the polyphenol comprises no more than four isomers as shown in Fig. 6-7 of the Applicant’s specification and thus, meets the polyphenol having two or more phenylene rings linked through aliphatic or cycloaliphatic groups of claim 54. Specifically, in the examples, Inui teaches in Example 1, 64.9 g of the above dihydric phenol is reacted with 19.6 g of the phosgene, (para 26), and the polycarbonate has a Mn of 18,200 g/mol and a glass transition temperature of 173 deg, (See Table 1, para 27-30), and the above polycarbonate meets the claimed polymer derived from a having two or more phenylene rings linked through aliphatic or cycloaliphatic groups reacted with phosgene.

Claim(s) 54, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al., “Synthesis of a Novel Limonene based Mannich Polyol for Rigid Polyurethane Foams,” Journal of Polymer Environment, vol. 23, pp. 261-268 (2015). (hereinafter Gupta).
Regarding claim 54, Gupta teaches the reactions in 
    PNG
    media_image2.png
    495
    463
    media_image2.png
    Greyscale
Fig. 3, 
    PNG
    media_image3.png
    276
    461
    media_image3.png
    Greyscale
Fig. 5, and  
    PNG
    media_image4.png
    392
    728
    media_image4.png
    Greyscale
Fig. 8, to form the Limonene-based Mannich polyol, which is then further reacted with a diisocyanate to form a polyurethane (page 262-267). The above Fig. 3 teaches the claimed polyphenol comprising a reaction product of a monophenol with a polyolefinic terpene, and the polyurethane meets the claimed polymer derived from the above polyphenol reacted with the isocyanate ingredient cited in claim 54.

Claim(s) 54, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 08-198791 A to Morikawa et al. (hereinafter Morikawa).
Regarding claim 54, Morikawa teaches polycarbonate obtained by reacting a terpene diphenol having the formula 
    PNG
    media_image5.png
    317
    370
    media_image5.png
    Greyscale
 (See abstract and para 24) with diphenyl carbonate to form an aromatic polycarbonate (para 45).  The above terpene diphenol teaches the claimed polyphenol comprising a reaction product of a monophenol with a polyolefinic terpene, and the aromatic polycarbonate meets the claimed polymer derived from the above polyphenol reacted with a cyclic carbonate ingredient cited in claim 54.

Claim(s) 43-45, 47, 50, 51, 53 and 54, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinking et al., “Polyhydroxyethers. I. Effect of Structure on Properties of High Molecular Weight Polymers from Dihydric Phenols and Epichlorohydrin,” Journal of Applied Polymer Science, vol 7, pp. 2135-2144 (1963), (hereinafter Reinking).

Regarding claims 43-45, 47, 50, 51, 53 and 54, Reinking teaches a high molecular weight polyhydroxyether obtained from the reaction 
    PNG
    media_image6.png
    70
    566
    media_image6.png
    Greyscale
wherein the resultant polyhydroxyether will have a higher molecular weight of 45,000 (page 2136). Specifically, the polyhydroxyether has the formula 
    PNG
    media_image7.png
    93
    372
    media_image7.png
    Greyscale
, wherein X is 
    PNG
    media_image8.png
    93
    167
    media_image8.png
    Greyscale
, with a glass transition temperature (Tg) of 135 deg C (See Polymer No. 6, Table I, page 2138), which meets the claimed molecular weight and Tg cited in claim 1. The above 
    PNG
    media_image9.png
    61
    187
    media_image9.png
    Greyscale
wherein X is 
    PNG
    media_image8.png
    93
    167
    media_image8.png
    Greyscale
portion meets the claimed polyphenol that is a reaction product of d-limonene and a monophenol as shown in Fig. 6-7 of the Applicant’s specification and meets the polyphenol of claims 43-45, 47, 50, and 51, 53, and 54. The above epichlorohydrin also meets the claimed ingredient cited in claim 54. The above polyhydroxyether is also derived from a terpene and would be 100 wt% terpene-derived segments.

Claim(s) 43-45, 47, 48, and 50-54, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by JP 08-120039 A to Yamaguchi et al. (hereinafter Yamaguchi).

Regarding 43-45, 47, 48, and 50-54, Yamaguchi teaches a benzylated polyphenol which may be used an epoxy curative or also can be used to react with an epihalohydrin to form an epoxy resin thereof (See abstract and para 10-11). The benzylated polyphenol has a Mn range of 250-4000 (para 16) and is obtained from reacting a polyphenol with a benzylating agent (para 6-9). The polyphenol has the formula (I)
    PNG
    media_image10.png
    177
    365
    media_image10.png
    Greyscale
 wherein X is the formula 
    PNG
    media_image11.png
    102
    190
    media_image11.png
    Greyscale
, and R1 is an alkyl C1-C4 (para 7-8). Specifically, an epoxy resin of the benzylated polyphenol is obtained by first reacting 141 g of phenol with 68.1 g of limonene to form a 151 g of polyphenol with the formula 
    PNG
    media_image12.png
    123
    522
    media_image12.png
    Greyscale
, which is further reacted with 31.2 g of a styrene benzylating agent to form the benzylated polyphenol, which is then reacted with 500 g of epichlorohydrin to form the epoxy resin thereof with a softening point of 88 deg C. (para 47-48).
The above polyphenol having formula (I), wherein R1 is an alkyl C1-4 group  meets the claimed polyphenol cited in claims 43-45, 47, and 48, as shown in Fig. 6-7 of the Applicant’s specification, and also meets the polymer of claims 1 and 54. The above epoxy resin is also derived from a terpene and would be 100 wt% terpene-derived segments. 
Yamaguchi is silent regarding glass transition temperature (Tg) and Mn of the polyether polymer.
However, as cited above and incorporated herein, Yamaguchi teaches a substantially identical polymer as the claimed invention, specifically the same an upgraded molecular weight polymer obtained by reacting a polyphenol comprised of limonene and phenol, that is benzylated to result in a benzylated polyphenol with a Mn range of 250-4000, and is further reacted with epichlorohydrin to form an epoxy resin with a softening of 88 deg C. Furthermore, it is known in the art that softening point is directly related to Tg and also the molecular weight of a polymer is directly related to the properties of the polymer. 
Thus, one skilled in the art would have a reasonable expectation for the polymer of Yamaguchi to have the claimed Tg and Mn properties because Yamaguchi teaches a substantially identical polymer as the claimed invention, specifically the same upgraded molecular weight polymer obtained by reacting a benzylated polyphenol comprised of limonene and phenol having a Mn range of 250-4000, with an epichlorohydrin to form an epoxy resin with a softening of 88 deg C and furthermore, it is known in the art that softening point is directly related to Tg and also the molecular weight of a polymer is directly related to the properties of the polymer, which is further evidenced by the softening point of 88 deg C being within the claimed range. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim(s) 43-45, 47, and 50-54, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by JP 2005-146239 A to Fujii. (hereinafter Fujii).

Regarding claims 43-45, 47, and 50-54, Fujii teaches and epoxy resin composition comprising a hydrogenated terpenediphenol based epoxy resin (See abstract). The polymer is obtained by reacting a terpene diphenol with an aldehyde to obtained a high molecular weight polymer, which is then reacted with epihalohydrin to obtain epoxy resin (para 14-15), wherein the terpene diphenol is used in an amount of at least 40 wt% of the above mixture (para 14). Specifically, in the examples, a terpenediphenol based epoxy resin is obtained by reacting a terpene diphenol having the formula 
    PNG
    media_image13.png
    248
    410
    media_image13.png
    Greyscale
 with formaldehyde to form a higher molecular weight novolac-terpene compound that has a softening point of 125 deg C , which is then reacted with epichlorohydrin to form an epoxy resin (para 12-13 and 34), which is then hydrogenated to form the hydrogenated epoxy resin thereof (para 35). 
The above 
    PNG
    media_image13.png
    248
    410
    media_image13.png
    Greyscale
  meets the claimed polyphenol cited in claims 43-45, and 47, shown in Fig. 6-7 of the Applicant’s specification, and the above epoxy resin meets the polyether polymer of claims 1 and 54. The above epoxy resin is also derived from a terpene and would be 100 wt% terpene-derived segments. 
Fujii is silent regarding glass transition temperature (Tg) and Mn of the polyether polymer.
However, as cited above and incorporated herein, Fujii teaches a substantially identical polymer as the claimed invention, specifically the same an upgraded molecular weight polymer that is obtained by reacting a polyphenol comprised of limonene and phenol, with a formaldehyde to result in an increased higher molecular weight with a softening point of 125 deg C, and which is further reacted with epichlorohydrin to form an epoxy resin. Furthermore, it is known in the art that softening point is directly related to Tg and also the molecular weight of a polymer is directly related to the properties of the polymer. 
Thus, one skilled in the art would have a reasonable expectation for the epoxy resin of Fujii to have the claimed Tg and Mn properties because Fujii teaches a substantially identical polymer as the claimed invention, specifically the same an upgraded molecular weight polymer that is obtained by reacting a polyphenol comprised of limonene and phenol, with a formaldehyde to result in an increased higher molecular weight with a softening point of 125 deg C, and is further reacted with epichlorohydrin to form an epoxy resin, and furthermore, it is known in the art that softening point is directly related to Tg and also the molecular weight of a polymer is directly related to the properties of the polymer, which is further evidenced by the intermediate novolac-terpene in Fujii having a softening point of 125 deg C being within the claimed range. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-146239 A to Fujii. (hereinafter Fujii).

Regarding claims 48 and 49, as cited above and incorporated herein Fujii teaches the polyether polymer cited in claim 43. As cited above, the terpene diphenol used has the formula 
    PNG
    media_image13.png
    248
    410
    media_image13.png
    Greyscale
, which is formed for a limonene and phenol. 
Fujii also teaches the terpene diphenol is obtained by reacting a cyclic terpene with a phenol (para 6), wherein the terpene is limonene (para 7 and 13), and wherein examples of the phenol include phenol, cresol, or xylenol, (para 8), which meet the claimed monophenol having at least one substituent in the ortho position to the hydroxyl group. This teaching demonstrates that it is known in the art that cresol and xylenol are known phenols that may be used to form terpene diphenols.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the cresol or xylenol for the phenol to obtain the terpene diphenol in Fujii because Fujii teaches the terpene diphenol is obtained by reacting a cyclic terpene with a phenol (para 6), wherein examples of the phenol include phenol, cresol, or xylenol, (para 8), and this teaching demonstrates that it is known in the art that cresol and xylenol are known phenols that may be used to form terpene diphenols. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive in part.
On page 8-9, the Applicant argues that Inui does not teach claim 54 because the amendment has deleted the aldehyde. This is not persuasive because as cited above, Inui teaches the polymer obtained from reacting the terpene diphenol with phosgene which meets claim 54.
Applicant’s arguments with respect to claim(s) 43-45 and 47-53, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        
/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766